Case 1:18-cr-00759-RMB Document 94 Filed 09/30/19 Page 1of1

Case 1:18-cr-00759-RMB Document 92 Filed 09/25/19 Page 1 of 1
: U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio . Molle Building
One Saint Andrew's Plaza
New York, New York 10007

September 25, 2019

 

 

 

 

 

 

 

 

ECF
The Honorable Richard M, Berman F;
sae States piste Hades | USDC SDNY
outhern District of New York
500 Pearl Street DOCUMENT
New York, New York 10007 ELECTRONICALLY FILED
DOC k:
Re: United States v. James Moore Pry ar
’ , BA
18 Cr. 759 (RMB) Hh ae Er wun Feo 7/9
? 7

 

 

Dear Judge Berman:

The Government writes, with the consent of defense counsel, to request that the Court sign
the attached order to facilitate the examination of the defendant discussed in our last appearance.
Further, because the examination has not yet begun, the Government respectfully submits that an
adjournment of the next scheduled conference for three weeks may be prudent, as the current
October 2, 2019 date would likely predate any useful update.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New YQ x

» Lia Pl

Martin S. Bell
Assistant United States Attorney

Fonlisance is adournal
+0

10/30/}9 ad 1[0t00am.

 

 

 

ce: Defense Counsel (by ECF)

 

 

 

SoTH9Eig Filan A Benne

Richer! %? Berman, U.S.DTI,

 

 

 
